DETAILED ACTION
	This action is responsive to 09/08/2020.
	Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak et al. (US Patent 10,795,472), hereinafter Beak, in view of Han (EP0731387A2).
Regarding claim 1, Beak discloses a method of manufacturing a display device (see figs. 5A-5F and [col. 2, ll. 28-30]), comprising: forming a light emitting element (light emitting elements 120-see fig. 5B and [col. 2, ll. 54-57]) and a terminal on a substrate (see figs. 5A-5F and 6-display pads 180 and touch pads 170); forming a i.e., encapsulation unit 140-see figs. 5C-5F) including a first inorganic insulating film (first inorganic encapsulation layer 142-see figs. 5C-5F and [col. 4, ll. 8]) and a second inorganic insulating film (second inorganic encapsulation layer 146-see figs. 5C-5F and [col. 4, ll. 29]), the sealing film covering the light emitting element and the terminal (see figs. 5C-6); forming taper shapes in an end portion of the first inorganic insulating film and an end portion of the second inorganic insulating film by etching, a thickness of each of the taper shapes becoming thinner as each of the taper shapes goes to the side of the terminal (see figs. 5-6, wherein the first and second inorganic encapsulation layers (142, 146) have tapered end portions close to the pads 170 and 180 (terminals)); forming a touch electrode located on the sealing film and configured to detect a touched position (i.e., touch driving lines 152 include a plurality of first touch electrodes 152e and first bridges 152b (see [col. 4, ll. 57-59], figs. 2-3, and 5C-6), and touch sensing lines 154 that include a plurality of second touch electrodes 154e and second bridges 154b (see [col. 5, ll. 4-6]) formed on the encapsulation layer 140); and forming a wiring connecting the touch electrode with the terminal and overlapping the end portion of the first inorganic insulating film and the end portion of the second inorganic insulating film (see figs. 5D-6, which illustrate routing lines 156 that to overlap the end portions of the first and second inorganic encapsulation layers and to contact the touch pads 170).  
Beak does not appear to expressly disclose forming a resist located on the sealing film and having a taper shape by using a gray-tone mask, a thickness of the taper shape becoming thinner as the taper shape goes to a side of the terminal.

Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporating the method of forming a tapering photoresist pattern using a gray-tone mask taught by Han, with the invention of Beak, in order to reduce the number of required photomasks and therefore improve reliability while reducing manufacturing costs (see [col. 1, ll. 23-30]).
Regarding claim 2, Han is further relied upon to teach wherein the gray-tone mask has a pattern that is in a resolution limit of an exposure machine or less and in which a line width gradually decreases (see, for example, fig. 4 with description in [col. 5, ll. 18-24], wherein the gray-tone mask patterns 109a-109d gradually decrease in size, and, for example, [col. 5, ll. 29-33], which further teaches that the width of the lines should be less than the resolution limit in a stepper optical system).  
Regarding claim 3, Han is further relied upon to teach wherein the gray-tone mask has a pattern in which a pitch between lines gradually increases (see the gradually decreasing pitch between the mask patterns 109a-109d in fig. 4).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak in view of Han, and further in view of Jeong et al. (US Patent 10,170,502), hereinafter Jeong.
Regarding claim 4, Beak in view of Han does not appear to expressly teach wherein in the etching, a gas ratio of 02 of etching gas is set to be higher than a gas ratio of 02 of common etching not using the gray-tone mask.
Jeong is relied upon to teach wherein in the etching, a gas ratio of 02 of etching gas is set to be higher than a gas ratio of 02 of common etching not using the gray-tone mask (see, for example, figs. 12-17 with description in [col. 26, ll. 15-27], which teaches a dry etching method wherein, a ratio of oxygen-based gas and fluorine-based gas may be appropriately controlled to control the etching degree of a mask pattern 52, for example, the amount of the oxygen-based gas may be controlled to be higher than the amount of the fluorine-based gas).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jeong with the inventions of Beak and Han by utilizing a dry etching method in which oxygen gas ratio is set to be higher compared to in the case of common etching, as taught by Jeong, in order to rapidly remove the mask pattern 52, such that the etch rate of the etching gas for the mask pattern 52 may be controlled to be higher than the etch rate for an intermediate insulating layer 160 and a buffer layer 111 (see [col. 26, ll. 20-27]).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak in view of Han, and further in view of Shiobara (US Patent 10,636,998).
Regarding claim 5, Beak in view of Han does not appear to expressly teach wherein a taper angle of the taper shape of the resist is larger than 00 and equal to or smaller than 50.
0 and equal to or smaller than 50 (see, for example, figs. 5-6 with description in [col. 9, ll. 62]-[col. 10, ll. 35], which teach that a taper angle of an inorganic material layer 50 (inclination angle of a cross section of an end of the inorganic material 50) is smaller than 450. A person of ordinary skill in the art, before the effectively filing date of the claimed invention, would have gleaned claimed range from the teachings of Shiobara).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Shiobara with the inventions of Beak and Han by applying the taper angle relationship taught by Shiobara with the inventions of Beak and Han, therefore, a defect (e.g., a crack with an air gap that may become entrance path of atmosphere gas components such as water and oxygen that may degrade the organic EL element) that may be generated inside a sealing layer 40 can be prevented, and an organic light emitting device having a higher reliability can be obtained.
Regarding 6, Shiobara is further relied upon to teach wherein a taper angle of the taper shapes of the end portions of the first inorganic insulating film and the second inorganic insulating film is larger than 00 and equal to or smaller than 100 (see, for example, figs. 5-6 with description in [col. 9, ll. 62]-[col. 10, ll. 35], which teach that a taper angle of an inorganic material layer 50 (inclination angle of a cross section of an end of the inorganic material 50) is smaller than 450. A person of ordinary skill in the art, before the effectively filing date of the claimed invention, would have gleaned claimed range from the teachings of Shiobara).
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak in view of Han, and further in view of Oh et al. (US Pub. 2018/0061899), hereinafter Oh.
Regarding claim 7, Beak in view of Han does not appear to expressly teach wherein the resist is formed in an area where the wiring is formed, the area being one of the end portion of the first inorganic insulating film and the end potion of the second inorganic insulating film.
Oh is relied upon to teach wherein the resist is formed in an area where the wiring is formed, the area being one of the end portion of the first inorganic insulating film and the end potion of the second inorganic insulating film (see, for example, fig. 5A, which illustrates forming a photoresist (106a, 106b) in an area where a wiring (108) is formed, wherein the wiring is disposed above first and second inorganic encapsulation layers (142, 146)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Oh with the inventions of Beak and Han by forming the photoresist in an area .
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak in view of Sonoda et al. (US Pub. 2020/0006702, PCT/JP2017/008598), hereinafter Sonoda.
Regarding claim 8, Beak discloses a display device (an organic light emitting display device-see figs. 1-7) comprising: a substrate (substrate 111- see fig. 3); a light emitting element positioned on the substrate (light emitting elements 120-see fig. 5B and [col. 2, ll. 54-57]); a terminal positioned on the substrate (see figs. 5A-5F and 6-display pads 180 and touch pads 170); a sealing film (i.e., encapsulation unit 140-see figs. 5C-5F) including a first inorganic insulating film (first inorganic encapsulation layer 142-see figs. 5C-5F and [col. 4, ll. 8]) and a second inorganic insulating film (second inorganic encapsulation layer 146-see figs. 5C-5F and [col. 4, ll. 29]), and covering the light emitting element and the terminal (see figs. 5C-6); a touch sensor including a touch electrode positioned on the sealing film (i.e., touch driving lines 152 include a plurality of first touch electrodes 152e and first bridges 152b (see [col. 4, ll. 57-59], figs. 2-3, and 5C-6), and touch sensing lines 154 that include a plurality of second touch electrodes 154e and second bridges 154b (see [col. 5, ll. 4-6]) disposed on the encapsulation layer); and a wiring connecting the touch electrode with the terminal (i.e., routing lines 156-see figs. 5D-6), and the wiring overlaps the first area (see figs. 5D-6).  

Sonoda is relied upon to teach wherein an end portion of the first inorganic insulating film and an end portion of the second inorganic insulating film have a first area and a second area, the first area has a first taper shape having a first taper angle, a thickness of the first taper shape decreasing as the first taper shape goes to a side of the terminal, the second area has a second taper shape having a second taper angle, a thickness of the second taper shape decreasing as the second taper shape goes to the side of the terminal, the second taper angle is larger than the first taper angle (see, for example, fig. 5C, which illustrates a sealing film 30 that includes a first inorganic layer 31 and a second inorganic layer 33, wherein end portions of the first and second inorganic layers associated with the region “P” have a larger taper angle than in the portion from the bank BK4 to start of the region “P”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate to incorporate the teachings of Sonoda with the invention of Beak by forming the inorganic 
Regarding claim 9, Beak discloses wherein the end portions have a side overlapping the wiring, and the first area includes an entirety of the side (see figs. 5D-6, wherein routing wire 156 overlaps the first and second inorganic encapsulation layers).  
Regarding claim 10, Sonoda is further relied upon to teach wherein the first area protrudes from a side of the second area toward a side of the light emitting element (see fig. 5C).
Regarding claim 11, Sonoda is further relied upon to teach wherein the first area protrudes from a side of the light emitting element toward a side of the second area (see fig. 5C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627